Allowable Subject Matter
Claims 1-6, and 11-15 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 1 and 11 the combination of prior art references do not teach or fairly suggest the limitations cited within the claims. Independent claims 1 and 11 identify the uniquely distinct features " identify, for a display object contained in the first image, an amount of difference in a first spread level between the display object of the first color image and the display object of the second color image, determine a first on-focus position of the at least one lens with respect to the external object based on at least the amount of difference in the first spread level, move the at least one lens in a direction corresponding to the first on-focus position by using the actuator, obtain, in a state where the at least one lens is at least partially moved in the direction corresponding to the first on-focus position, a second image of the external object by using the image sensor, determine a second on-focus position of the at least one lens with respect to the external object based on at least an amount of difference in a second spread level between the external object contained in the first image and the external object contained in the second image”.
It is noted that the closest prior art, Ning (US Patent Pub. # 2004/0165090) relates to a direction and distance control signals that allow the lens to be driven to the best focus position with only one image acquisition and without a closed loop search. Ning does not specifically teach obtain a light emission mode of the light-emitting apparatus from the light-emitting apparatus; determine exposure control values including at least a shooting sensitivity for use in shooting in a first light emission mode 
As to dependent claims 2-5 and 12-15, these claims depend on allowable claim 1 and 11. Therefore dependent claims 2-5 and 12-15 are allowable also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 6-10 and 16-20 directed to non-elected Species without traverse.  Accordingly, claim 6-10 and 16-20 been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        2/13/2021